Exhibit 10.2
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION
 

        In the Matter of  )  Order No.: WN-09-023       )        )      FIRST
HOME SAVINGS BANK  )  Effective Date: August 17, 2009     )     
Mountain Grove, Missouri 
OTS Docket No. 05233
 
)
)
)
) 
 

 
 
STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
 
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Western Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed First Home Savings Bank, Mountain Grove,
Missouri, OTS Docket No. 05233 (Association), that the OTS is of the opinion
that grounds exist to initiate an administrative proceeding against the
Association pursuant to 12 U.S.C. § 1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and
WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs
 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 6

 
 

--------------------------------------------------------------------------------

 
1 and 2 below concerning Jurisdiction, hereby stipulates and agrees to the
following terms:
Jurisdiction.
1.   The Association is a "savings association" within the meaning of 12 U.S.C.
§ 1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is "an insured
depository institution" as that term is defined in 12 U.S.C. § 1813(c).
2.   Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the
"appropriate Federal banking agency" with jurisdiction to maintain an
administrative enforcement proceeding against a savings association. Therefore,
the Association is subject to the authority of the OTS to initiate and maintain
an administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).
OTS Findings of Fact.
3.   Based on its March 30, 2009 examination of the Association, the OTS finds
that the Association has engaged in unsafe or unsound banking practices that
resulted in an increasing level of classified assets, poor earnings, and
inadequate risk management practices. The OTS also finds that the Association
has violated various laws and regulations, including:

 

 
(a)  12 C.F.R. § 560.160 (failure to classify all assets and implement a policy
for the establishment of allowances in accordance with generally accepted
accounting principles and the guidelines of the Federal banking agencies); 
 
(b)  12 C.F.R. § 560.170(d) (failure to properly administer loans); 
 
(c)  12 C.F.R. §§ 562.1 and 562.2 (failure to file accurate Thrift Financial
Reports); and 
 
(d)  12 C.F.R. § 563.161(a) (failure to adopt updated financial policies). 

 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 6

 
 
 

--------------------------------------------------------------------------------

 

Consent.
4.   The Association consents to the issuance by the OTS of the accompanying
Order to Cease and Desist (Order). The Association further agrees to comply with
the terms of the Order upon the Effective Date of the Order and stipulates that
the Order complies with all requirements of law.
Finality.
5.   The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the
Effective Date, the Order shall be a final order, effective, and fully
enforceable by the OTS under the provisions of 12 U.S.C. § 1818(i).
Waivers.
6.   The Association waives the following:

 
(a)  the right to be served with a written notice of the OTS's charges against
it as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509; 
  (b)  the right to an administrative hearing of the OTS's charges as provided
by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;   
(c)  the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and 
  (d)  any and all claims against the OTS, including its employees and agents,
and any other governmental entity for the award of fees, costs, or expenses
related to this OTS enforcement matter and/or the Order, whether arising under
common law, federal statutes, or otherwise. 

 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 6
 

 
 
 

--------------------------------------------------------------------------------

 
OTS Authority Not Affected.
7.   Nothing in this Stipulation or accompanying Order shall inhibit, estop,
bar, or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
Other Governmental Actions Not Affected.
8.   The Association acknowledges and agrees that its consent to the issuance of
the Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 7 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or
otherwise, and that may be or have been brought by any governmental entity other
than the OTS.
Miscellaneous.
9.   The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.
10.   If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
11.   All references to the OTS in this Stipulation and the Order shall also
mean any of the OTS's predecessors, successors, and assigns.
12.   The section and paragraph headings in this Stipulation and the Order are
for convenience only and shall not affect the interpretation of this Stipulation
or the Order.
13.   The terms of this Stipulation and of the Order represent the final
agreement of the parties
 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 6

 
 
 

--------------------------------------------------------------------------------

 
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
14.   The Stipulation and Order shall remain in effect until terminated,
modified, or suspended in writing by the OTS, acting through its Regional
Director or other authorized representative.
Signature of Directors/Board Resolution.
15.   Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Association to the
issuance of the Order and the execution of the Stipulation. This Stipulation may
be executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting. A copy of the Board Resolution
authorizing execution of this Stipulation shall be delivered to the OTS, along
with the executed original(s) of this Stipulation.
 
[Remainder of Page Intentionally Left Blank]
 
 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 6

 
 
 

--------------------------------------------------------------------------------

 
        WHEREFORE, the Association, by its directors, executes this Stipulation.
 
 

  Accepted by:      FIRST HOME SAVINGS BANK  OFFICE OF THRIFT SUPERVISION 
Mountain Grove, Missouri            By:/s/Thomas M.
Sutherland                             By: /s/C.K.
Lee                                                       Thomas M. Sutherland  
       C.K. Lee       Chairman          Regional Director, Western Region       
    Date: See Effective Date on page 1                 /s/D. Mitch Ashlock,
Director                               D. Mitch Ashlock, Director            
       /s/Robert J. Breidenthal, Director                        Robert J.
Breidenthal, Director                   /s/Harold F. Glass,
Director                                  Harold F. Glass, Director           
       /s/Billy E. Hixon, Director                                       Billy
E. Hixon, Director                   /s/John G. Moody,
Director                                   John G. Moody, Director   

 
First Home Savings Bank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 6 of 6
 

 

--------------------------------------------------------------------------------
